Exhibit 10.18

GREENHOUSE GAS OFFSET MANAGEMENT SERVICES REPRESENTATION AGREEMENT

1.

This Agreement is made this 13th day of October, 2008, by and between Ecolocap
Solutions Inc. (“Principal”) with offices located at 740 rue St Maurice, Suite
102, Montreal , QC, Canada, H3C 1L5 and CantorCO2e, LLC, and its affiliates
(“CantorCO2e” or “Agent”) with its headquarters at 110 East 59th Street, NY, NY,
10022.

   

As used herein:

    A.   

“Project” means a Project Activity whose VERs or CERs are owned by or are under
the control of, Principal that are listed in Annex A.

    B.

“Project Activity” means a Project that results in emission reductions and is
developed in accordance with the CDM. Activities whose VERs or CERs are owned by
or are under the control of, Principal that are listed in Annex A.

    C.

“CDM” or “Clean Development Mechanism” means a Project Activity undertaken in a
developing country that has ratified the Kyoto Protocol and which results in
emission reductions beyond those which would have happened in the absence of the
Project Activity in accordance with the rules and provisions of the Clean
Development Mechanism Executive Board to the Kyoto Protocol.

    D.

“Services” means the tasks outlined in the attached Scope of Services.

    E.

 “Transaction” means the sale, lease, sale of an option to purchase, or other
transfer of VERs or CERs.

    F.

 “pre-CDM VERs” or “pre- Clean Development Mechanism Verified Emission
Reductions” means one metric ton (tonne) of CO2e greenhouse gas reduction that
is (i) generated by a Project Activity prior to registration as a CDM and has
been developed in accordance with the rules and provisions of the Clean
Development Mechanism Executive Board and which will be validated and verified
according to relevant provisions.

    G.

“CER” or “Certified Emission Reduction” means one metric ton (tonne) of CO2e
greenhouse gas reduction that is “(i) generated by a Project Activity in
accordance with the rules and provisions of the Clean Development Mechanism
Executive Board and which will be validated and verified according to said
provisions.

  2.     

Principal is interested in developing and offering for sale CERs and
potentially, pre-CDM VERS from potential Project Activities. Based on
information provided by Principal, certain CERs and pre-CDM VERS could
potentially be quantified and sold in the marketplace.

  3.     

Principal wishes to appoint CantorCO2e (i) to develop the project documents
where required to quantify the potential emission reductions associated with
projects developed within selected “Project Activities”,(ii) to coordinate the
process of validation, verification and (iii) to act as its

 

Legal-#19156-FINAL-Ecolocap Solutions Inc. October 13, 2008
Page 1

--------------------------------------------------------------------------------

 

broker in connection with Transactions, and CantorCO2e wishes to accept such
appointment.

  4.     

In consideration of the mutual covenants and conditions contained in this
Agreement, the parties agree to the following terms and conditions:

    A.           

Appointment as Agent. Principal hereby appoints CantorCO2e as its sole and
exclusive Agent to procure a buyer, option buyer, or lessee of CERs and pre-CDM
VERS.

    B.     

Tasks. CantorCO2e will perform the Scope of Services outlined in Annex B and
summarized in Table 1 which is also contained therein.

    C.     

Compensation. Except as provided in Paragraph 4.G., CantorCO2e will receive
compensation as outlined in Table 1 of Annex B and Schedule 1 (Brokerage
Schedule).

     

Principal understands that some of the costs/fees are payable to CantorCO2e but
also understands that in some cases the Principal is required to contract for,
and pay for, services to a third party (eg., validation, verification,
registration, issuance, etc.). Principal also understands and agrees that
Principal is to implement and follow a monitoring plan which will form the basis
for annual verification.

     

The referenced success based Commissions, are attached as Schedule 1 and shall
be due upon Principal’s receipt of CERs and/or pre-CDM VERS from the appropriate
issuing body, or proceeds from a Transaction (whichever occurs first) that
results from Cantor CO2e’s completion of the relevant Task; provided, however,
if Principal agrees to transfer the CERs and pre-CDM VERS without receipt of
proceeds (including, but not limited to, by donation for value) to any entity
during the term of this Agreement, Principal agrees that it shall pay CantorCO2e
success based Commissions based on the CER and/or pre-CDM VER transfer value,
the commission structure for which is outlined on a volume basis in Schedule 1.
For the purposes of this paragraph, "transfer value" shall be calculated by
multiplying the tonnes per year transferred by the weighted average market price
of all pre-CDM VERs and/or primary market transactions during the three months
prior to the date of donation. In the case that the CERs being transferred are
issued, the “transfer value” shall be calculated by multiplying the tonnes
(volume) by the weighted average market price for spot CERs as reported either
by the London Energy Brokers Association (LEBA) index or the European Carbon
Exchange in the 5 days prior to the transfer by the Principal. For VERs, the
transfer value will be calculated as an average of the three most recent
transactions in the relevant VER market.

    D.     

Counter party Commission. In the event of a Transaction, Principal agrees that
CantorCO2e reserves the right to collect an additional commission from the
buyer, lessor, option buyer and or transferor.

    E.     

CantorCO2e's Authority. CantorCO2e shall not be authorized to bind Principal to
any Emission Reduction Purchase and Sale Agreement. CantorCO2e shall obtain bids
from potential buyers and present all such bids relating to a proposed
Transaction to Principal for its due consideration. However, Principal agrees
that all bids presented by CantorCO2e to Principal will be considered seriously.

    F.     

Term of Agreement. This Agreement shall commence on the date cited in Paragraph
1 above, shall continue for two years, and shall continue thereafter until
terminated in

 

Legal-#19156-FINAL-Ecolocap Solutions Inc. October 13, 2008
Page 2

--------------------------------------------------------------------------------

 

writing, on 30 days prior written notice by one party to the other party. After
one year of commencement of this Agreement, the Principal may terminate this
Agreement upon thirty days (30 days) written notice if CantorCO2e is not
reasonably performing, in a timely manner, the tasks set out in the scope of
services attached to this Agreement for reasons that are within its control
(i.e., for reasons other than those associated with, or as a result of, for
example, information not being provided by the client, a result of, for example,
information not being provided by the client, issues with the DOE validation
and/or verification process and the Clean Development Mechanism Executive Board
(CDM-EB) approval process and the timing thereof).

  G.     

Principal’s alternatives for projects if designated as not feasible by
CantorCO2e. CantorCO2e and Principal will work together to evaluate the
feasibility of the potential CER and/or VER projects in Principal’s portfolio
(present or contemplated). If there are projects that CantorCO2e identifies
which it considers to not be feasible for further development under this
Agreement and elects not to pursue those projects and/or include those projects
under this Agreement (ie., to exclude those projects from the Agreement),
Principal has the alternative to pursue other avenues after thirty days with
respect to those specific projects.

  H.     

Post-Termination Fees.

    a.     

Within 30 days of the termination of this Agreement for any reason (“Termination
Event”), CantorCO2e will provide to Principal a statement (the “Pending
Transactions List”) setting forth the names of all outstanding prospective
counter- parties to a Transaction who have been contacted by CantorCO2e (each,
together with its respective affiliates, a “Potential Customer”), including
copies of any draft term sheets with such parties (the “Pending Transactions”).
Within 30 days of receipt of the list of Pending Transactions, Principal will
notify CantorCO2e in writing of any Pending Transactions set forth on the list
of Pending Transactions that it wishes to continue to pursue. CantorCO2e may, at
its option, provide Principal with Services to successfully consummate such
Pending Transactions. In the event that CantorCO2e declines to continue to
provide Services, CantorCO2e shall use commercially reasonable efforts to assist
Principal or a third party designated by Principal in assuming the negotiation
of such Pending Transactions during the thirty (30) day period following
CantorCO2e’s notice to Principal that CantorCO2e does not intend to provide
Services. For the avoidance of doubt, CantorCO2e shall be entitled to payment in
accordance with Paragraph 4.C. (and outlined in Schedule 1) with respect to any
sales of Products pursuant to a Pending Transaction, whether or not CantorCO2e
continues to provide Services with respect thereto following termination of this
Agreement.

     

In the event that Principal terminates this Agreement for any reason, Principal
shall pay to CantorCO2e all fees for Services rendered to date and for the
success based Commission (whether in cash or CERs) earned by CantorCO2e with
respect to all Transactions prior to such termination. If following such
termination, Principal completes a Transaction with a Potential Customer,
Principal shall pay to CantorCO2e its success based compensation as set out in
Table 1 of Annex B.

Legal-#19156-FINAL-Ecolocap Solutions Inc. October 13, 2008
Page 3

--------------------------------------------------------------------------------

I.     

Assignment; Change in Control. Principal may not assign this Agreement without
CantorCO2e’s consent, which shall not be unreasonably withheld. If this
agreement is assigned without the consent of Agent such event shall be a
termination event as provided under Section G(a).

  J.     

Representation. Principal agrees that CantorCO2e may represent other potential
buyers, sellers, lessees and/or lessors of CERs and pre-CDM VERS, or perform
other activities related to its business, during and after the term of this
Agreement. In addition, Principal understands that should CantorCO2e represent a
third party, CantorCO2e may be required to disclose material facts concerning
Principal's positions to such third party.

   

Principal hereby consents that CantorCO2e may disclose such information to a
third party as necessary or desirable for CantorCO2e to conduct its business.

  K.     

Exclusive Agent. Principal agrees to pay CantorCO2e compensation as contemplated
by Paragraph 4.C hereunder if within one year following the termination of this
Agreement, Principal sells, options, leases or sells the CERs and pre-CDM VERS
to any person or corporation whom CantorCO2e contacted prior to the expiration
of this Agreement with regards to CERs and pre-CDM VERS owned by, or under the
control of, Principal.

   

Principal agrees to cooperate with CantorCO2e during the term of this Agreement
and will direct all persons making inquiries concerning CERs and pre-CDM VERS to
CantorCO2e. The obligations contained in Paragraph 4.C. and in this paragraph
4.K. shall survive termination of this Agreement.

  L.     

Level of Effort. In consideration of the above, CantorCO2e agrees to: a) assist
Principal to provide the services noted in paragraph 4.B.; b) use reasonable
efforts to find ready, willing and able buyers(s) for Principal's VER and CER
requirements; and c) assist Principal in determining the quantity of CERs and
pre-CDM VERS that can be approved for transfer and sale, provided, however,
CantorCO2e makes no representation, warranty, or guarantee that it will be able
to sell, sell an option(s) to purchase, lease or otherwise obtain Principal's
CERs and pre-CDM VERS and CantorCO2e does not guarantee or warrant performance
hereunder.

   

Whether by way of an action for breach of contract, warranty, tort (including
negligence), indemnity, contribution or otherwise, in no event shall CantorCO2e,
its affiliates, officers, directors, or employees be liable for direct damages
in excess of the lesser of (a) the total fees actually received by CantorCO2e
pursuant to this Agreement or (b) $50,000, whichever is less, or for
consequential, special (including, without limitation, loss of use of facility
or capital, lost sales or profits, third-party claims, etc.) or incidental
damages in any amount.

  M.     

Payment Schedule. Principal agrees that it shall pay a pro rata share of any
partial payments received on any transaction conducted through CantorCO2e at the
rate listed in Schedule 1 (3.5% - 5%) based on volume of CERs or VERs transacted
and payments received. All payments due to CantorCO2e hereunder shall be
remitted within thirty (30) days of due date. Principal agrees that it shall pay
CantorCO2e for any additional services other than the brokerage services
contemplated hereunder within thirty (30) days of date of invoice. Principal
agrees to pay one and one-half percent (1 ½%) interest per month for any
payments due by Principal to CantorCO2e not paid within thirty (30) days of due
date.

 

Legal-#19156-FINAL-Ecolocap Solutions Inc. October 13, 2008
Page 4

--------------------------------------------------------------------------------

N.     

Accounting. To ensure that CantorCO2e has a method of accounting for
compensation or other payments due under this Agreement, Principal agrees to
provide CantorCO2e with unaltered copies of any and all contracts or agreements
for Transactions. CantorCO2e has the right to reasonably request an accounting
of monies paid pursuant to all Transactions undertaken or completed during the
term of this Agreement, and Principal agrees to promptly provide such
accounting.

  O.     

Miscellaneous. (a) Nothing in this Agreement shall be deemed to create a joint
venture, franchise, partnership or Principal-CantorCO2e relationship between
CantorCO2e and Principal, except as explicitly set forth herein.

  (b) This Agreement contains the entire understanding of the parties with
respect to the subject matter hereof and no modification or waiver of any
provision hereof will be binding upon any party unless in writing and signed by
the parties hereto. No waiver or modification shall be deemed to be a subsequent
waiver or modification of the same or any other term, covenant or condition in
this Agreement.   (c) The invalidity or unenforceability of any particular
provision of this Agreement shall not affect the other provisions and this
Agreement shall be construed in all respects as if such valid or unenforceable
provisions were omitted.     (d) This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors, permitted
assigns, heirs, executors and administrators.   (e) This Agreement may not be
assigned, in whole or part, by either party hereto without prior written consent
of the other party (any purported assignment hereof in violation of this
provision being null and void): however, it may be assigned in whole or part by
CantorCO2e to any affiliate or to any successor in interest of CantorCO2e or any
affiliate by merger, consolidation, reorganization or otherwise.   (f) This
Agreement may be executed in various counterparts, by facsimile, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.   (g) The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. Section, subsection, recital and party
references are to this Agreement unless otherwise specified.   (h) The rights
and remedies provided for hereunder are cumulative and are not exclusive of any
rights and remedies that may be available to any party under applicable law, in
equity, or otherwise.   (i) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS
CONFLICT OF LAWS PRINCIPLES. EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND/OR THE COURTS
OF THE UNITED STATES OF AMERICA IN THE STATE OF NEW YORK, FOR PURPOSES OF ANY
SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATED TO  

Legal-#19156-FINAL-Ecolocap Solutions Inc. October 13, 2008
Page 5

--------------------------------------------------------------------------------

THIS AGREEMENT, AND EACH IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE
OF ANY SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT AND ANY CLAIM THAT
ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN IN AN
INCONVENIENT FORUM. CantorCO2e and Principal hereby irrevocably consent to the
service of process outside the territorial jurisdiction of such courts in any
such action or proceeding by mailing copies thereof by certified U.S. mail,
return receipt requested and postage prepaid, to its address.

In witness whereof, each of the parties hereto has executed this Agreement on
its behalf:

ECOLOCAP SOLUTIONS INC.:  CANTORCO2e LLC:           ROBERT G. CLARKE  STEVE
DRUMMOND  Robert G. Clarke  Steve Drummond  Chairman of the Board of Directors 
co-CEO,  Ecolocap Solutions Inc.  CantorCO2e      October 21, 2008  21/10/08 
Date  Date 


Legal-#19156-FINAL-Ecolocap Solutions Inc. October 13, 2008
Page 6

--------------------------------------------------------------------------------

ANNEX A
     Initial Potential CDM Project Activity List
Included under separate excel file sent by Ecolocap
Dated August 11, 2008 (to be updated from time to time)

 

 

Legal-#19156-FINAL-Ecolocap Solutions Inc. October 13, 2008
Page 7

--------------------------------------------------------------------------------

ANNEX B
Scope of Services

I. SCOPE OF SERVICES

CantorCO2e will work with Ecolocap and provide services to assist in the
creation of Certified Emission Reductions (CERs) and where feasible, pre-CDM
VERs and, market the full stream of CERs and pre-CDM VERS to its global client
base of buyers in Europe, Japan and North America and facilitate transactions
between Ecolocap and selected buyers. In this regard CantorCO2e proposes to:

    

coordinate the CDM process for the identified Clean Development Mechanism (CDM)
Project Activities for generating Certified Emission Reductions (CERs)
including:

    o     

develop the Project Design Documents (PDDs) where required based on the
application of an approved baseline methodology; a monitoring and verification
plan; and, coordination of stakeholder consultation

    o     

assist to obtain the approval by the Designated National Authority (DNA), where
required

    o     

coordinate validation and verification of the CDM projects by a Designated
Operational Entity (DOE),

    o     

assisting in the registration by the UNFCCC’s CDM Executive Board where required

    o     

coordinate the annual verification and certification to be carried out by a DOE

 

Manage the marketing and sale of the resulting CERs and potentially pre-CDM VERs
from the identified projects for the entire crediting period of the projects,
through CantorCO2e’s large network of carbon buyers in Europe, Japan and North
America to obtain the best market prices and a robust contract. The process to
be followed is:

    o     

CantorCO2e and its associates would become project participants, obtain UK
government approval and accept your CERs into our escrow account

    o     

safekeeping your CERs in a well ‘ring fenced’ escrow account for facilitating
spot sales and providing assurance to buyers

    o     

organize the bidding process or an auction amongst more than 130 buyers
accessible to CantorCO2e.

    o     

facilitate the signing of ERPA(s) and deliveries from both ways. We envisage
concluding multiple tranches of sales constituting spot sale, forward sale,
auctions etc. through different mechanisms – bidding, auctions etc and multiple
transaction structures of fixed prices, market link prices, securitization of
cash flow and combinations thereof.

 

Legal-#19156-FINAL-Ecolocap Solutions Inc. October 13, 2008
Page 8

--------------------------------------------------------------------------------

These tasks are described in more detail below:    Task 1  Develop overall
approach to identify, quantify and take CERs and                         pre-CDM
VERs to market    a.  CantorCO2e and Ecolocap will have a project kick-off
meeting to bring together relevant resources    from the two companies who will
form the core team throughout the project. This meeting will    include:      • 
Overview of the projects from Ecolocap    •  Discussion of the relevant CDM
Methodologies and Voluntary Standards for the projects    •  Discussion of the
Designated National Authority Approval processes of the project host country   
•  Discussion on the proposed assessment process including aspects of technical
information      required    •  Beginning of the development of a common overall
approach and strategy    •  Discussion on framework for moving forward, initial
discussions on timelines, milestones, etc.      This will include prioritization
of projects, etc      Task 2                     Coordination of the Process   
a.  In this regard, CantorCO2e will perform a series of tasks that will ensure
that every step of the    process is carried over as efficiently as possible,
coordinating the activities and participants involved    in the process –
beginning from quantification, validation, initial and annual verification and
eventual    issuance CERs (and pre-CDM VERs where there is potential), etc.   
b.  If required, CantorCO2e will prepare the Project Document(s), with input
from Ecolocap as required    on a consulting fee per PDD as listed in Table 1.
CantorCO2e will coordinate validation, verification,    etc. As part of the
Project Design Document, a monitoring plan will be developed. It must be noted 
  that Ecolocap will be responsible for implementing and carrying out the
monitoring plan at the project    level as this is the basis for annual
verification of emission reductions from all project activities.    c. 
CantorCO2e will recommend appropriate third party entity(ies) to conduct the
validation verification    and will coordinate and assist where needed in the
activities involved in the process. Although    CantorCO2e will coordinate these
tasks, there are third party costs which will be contracted between    Ecolocap
and the validator and verifier directly.    d.  If required, CantorCO2e will
participate in the site visit(s) for validation and/or verification. If this is 
  required, Ecolocap and CantorCO2e will agree on travel and accommodations
costs beforehand as    travel and accommodations are not included in the
estimate.    e.  Once a project has been validated, it must be submitted for
registration to CDM-EB. CantorCO2e    assist with this task where necessary
(e.g., preparation of modalities of communication, etc.)    f.  Request for
Issuance – once verified a submission needs to be made for issuance. CantorCO2e
will    assist in this task where necessary. 


Legal-#19156-FINAL-Ecolocap Solutions Inc. October 13, 2008
Page 9

--------------------------------------------------------------------------------

g.  Ecolocap will be required to monitor the emission reductions from the
project(s) based on the    monitoring plan that will form part of the Project
Documents. The monitoring plan and the    monitoring process will form the basis
for annual verification and monitoring must be done    consistently in line with
the monitoring plan.      Task 3  Market, sell, and monetize CERs (and
potentially pre-CDM VERS)    a.  Manage the market approach in a methodical way
which would maximize value of CERs and/or pre-    CDM VERS from Ecolocap’s
projects    b.  Assist in the execution of applicable instruments to convey CERs
and/or pre-CDM VERS from    Ecolocap to purchasers.    c.  Utilize a worldwide
network of clients ranging from financials to government institutions to   
corporations.    d.  Assist Ecolocap and its counterparties so introduced to
reach agreement on terms    e.  Provide Escrow services through Cantor
Fitzgerald Europe.    f.  As we have for other customers we propose to manage
Ecolocap’s book of CERs to ensure accurate    accounting of CERs sold and
available      IV.    TIMELINES, AND TERMS    Table 1 correlates the task,
responsibilities and timelines for the services to be provided by CantorCO2e. 
Please note that the timeline provided in Table 1 is only an estimate and does
not consider any delays that  may arise as a result of information
unavailability on the client’s side or the amount of time that the  relevant
authorities take to process and approve documentation. It also does not take
into account  evolving regulatory schemes at the state, regional and/or federal
level and the timing associated therewith. 


Legal-#19156-FINAL-Ecolocap Solutions Inc. October 13, 2008
Page 10

--------------------------------------------------------------------------------

Correspon   Responsible  Estimated      ding text Task  Party Timeline Notes 
Fees above           1a Development of  CantorCO2e  This task can  Part of
success  Included in   overall approach  and Ecolocap  begin as soon as  fee
(percentage  success based   to identify,    contracts are  of CERs/VERs 
commission –   quantify and take    executed.  or value of  3.5%-5%   CERs to
market.      transaction)            payable within            30 days of       
    CER/VER            issuance    2a Coordination of  CantorCO2e  From
beginning  CantorCO2e  Included in   the Process  with input and  of contract
to  will remain the  success fee     assistance from  marketing and  exclusive 
listed in 1a,     Ecolocap  sale of CERs.  broker of the  above.     where
required.    CERs/VERs            associated with  In addition, if         the
projects  CantorCO2e         identified  staff required         through the  for
validation         work with  and/or         Ecolocap  verification site        
  visits, travel           and accommo-           dations costs to           be
agreed to in           advance and           paid for by           Ecolocap. 2b
PDD preparation  CantorCO2e  Typically 5  This is  $20,000 CAD    – where
required.  with  business days for  contingent  for first PDD     Ecolocap’s 
each draft PIN  upon  using an AM,     input where  and 30 business 
information  $10,000 per      required (Note  days for each  availability on 
similar PDD     that a  draft PD  the client’s  after that.     monitoring   
side.  (same type of     plan will be      Project     included in the     
Activity, same     PDD)      country, etc,           application of          
same AM, etc.)   2c Validation/Verifi  DOE –  Depends on  Verification is  Third
party   cation  Selected jointly  schedules –  typically  costs to     with 
Typically 60  conducted once  Ecolocap –     coordination by  days each –  a
year to verify  payable to   Legal-#19156-FINAL-Ecolocap Solutions Inc. October
13, 2008 Page 11


--------------------------------------------------------------------------------

Correspon   Responsible  Estimated      ding text Task  Party  Timeline  Notes 
Fees  above               CantorCO2e.  although it  and certify ex-  DOE – range
to      CantorCO2e  should be noted  post the actual  be discussed.      will
coordinate  that some of the  emission  CantorCO2e      the process and  DOEs
have a  reductions  can obtain      the Client must  significant back-  achieved
by the  quotes but it      participate in  log.  project.  will need to be     
the entire      associated with      Verification    For larger  specific     
Process,    projects this is  projects.      including the    sometimes       
designated    done semi-        third party    annually.        entity’s site   
        visit.        2d Registration  CDM-EB –  Typically 8  Depends on  $0.10
per tonne      PDD submitted  weeks from  stakeholder  for first 15,000      by
DOE  submission of  comments, etc.  tonnes; $0.20        validated PDD    per
tonne for            tonnes            >15,000. This            is an Ecolocap 
          cost.  2e Issuance  CDM-EB  Typically within    Annually the        8
weeks of    same as        request for    registration        issuance    fees
listed just            above.              In addition,            CDM-EB       
    keeps 2% of            CERs for Share            of Proceeds           
(SOP). This is            an Ecolocap            cost.  2f Monitoring Plan 
Ecolocap will    This will form  In-house cost    Implementation  be required
to    the basis for  to Ecolocap.      monitor the    verification and       
emission    is extremely        reductions in    important.        preparation
for            annual            verification.        3(a-f) Marketing and 
CantorCO2e  The projects can    Included in    Legal-#19156-FINAL-Ecolocap
Solutions Inc. October 13, 2008 Page 12


--------------------------------------------------------------------------------

Correspon    Responsible  Estimated      ding text  Task  Party  Timeline 
Notes  Fees  above              sale of CERs    be marketed from    success
based        day 1, depending    commission –        on the strategic    as
listed in 1a,        approach    above.        developed by           
CantorCO2e and            Ecolocap.     


CantorCO2e will be Ecolocap’s sole and exclusive broker with respect to
negotiations dealing with
the creation and sale of CERs and/or pre-CDM VERs from the projects.

 

Legal-#19156-FINAL-Ecolocap Solutions Inc. October 13, 2008
Page 13

--------------------------------------------------------------------------------

SCHEDULE 1
Brokerage Schedule

Column I Column II  CER/VER Volume (tonnes) Percent (%) Awarded  0 – 1,000,000
5  1,000,000 – 2,000,000 4.5  2,000,000 – 3,000,000 4.0  3,000,000 + 3.5 


Legal-#19156-FINAL-Ecolocap Solutions Inc. October 13, 2008
Page 14

--------------------------------------------------------------------------------